Court of Appeals
                           Sixth Appellate District of Texas

                                     JUDGMENT


In re Kim Wayne Burden                                        Original Mandamus Proceeding

No. 06-20-00111-CR                                      Memorandum Opinion delivered by Justice
                                                        Stevens, Chief Justice Morriss and Justice
                                                        Burgess participating.


       As stated in the Court’s opinion of this date, we find that Relator is not entitled to the relief
sought. Therefore, we deny the petition.



                                                        RENDERED OCTOBER 29, 2020
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk